Title: Peter S. Du Ponceau to Thomas Jefferson, 8 February 1816
From: Du Ponceau, Peter Stephen
To: Jefferson, Thomas


          
             Sir
            Philadelphia 8th Feb. 1816
          
          The letter which you did me the honor to write to me on the 22d ulto was duly laid before the Philosophical Society & the Historical Committee at their Successive meetings. The Committee met last night, & I have it in charge to return you thanks in their name for the very acceptable present of Mr Hawkins’s Sketch of the Creek Country, & the generous offer which you have made of Such other papers of an interesting nature as you may find among Your Collections from time to time, for which they feel particularly grateful.
          The Committee are pleased to find from the facts which you have stated respecting the Westover Manuscript that there is Some hope that the imperfect Copy in their possession is but a transcript from the Original, which may yet be found, & in pursuing the enquiries which you have proposed to make on the Subject, you will add to the obligations which they are already under to you. They will take no order respecting the MSS. in their possession until they hear further from you.
          You will hear with pleasure that our Collection of interesting papers encreases from day to day, that the Committee proceed in their work with great activity, & that we hope Soon to be able to publish a Volume. We have also the promise of Communications for the general Transactions of the Society, which, I hope, will enable us in the Course of the Year to appear once more before the world in the proper Character of a learned Society.
          As there are no doubt many persons in your state who could contribute interesting Documents for our Historical Collections, the Committee would be very much obliged to you if you would take the trouble to point out to them thro’ me Some of those who might be written to with success. The Committee are determined to Spare no pains to attain the object which they have in view, and as their faithful Servant, I shall aid the good Cause with my personal exertions to the utmost of my power. I am already amply rewarded for my labours, by the opportunity which my Situation gives me of enjoying the honor of your Correspondence.
          I have the honor to be
          with the greatest respect
          
            Sir Your most obedt humble servant
            Peter S. Du Ponceau
          
        